                                                                              United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                             UNITED STATES DISTRICT COURT                           May 03, 2019
                              SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk
                                  HOUSTON DIVISION

 Robert Velasquez,                             §
                                               §
      Plaintiff,                               §
                                               §
                                               §
                                               §
 v.                                            §        CIVIL ACTION NO. 4:18-cv-03897
                                               §
 Wright National Flood Insurance               §
 Company,                                      §
                                               §
      Defendants.                              §
                                               §
                                               §

                                              ORDER

          The Plaintiff’s Agreed Motion to Continue is GRANTED. Accordingly, the Court

reschedules the scheduling conference for 0D\ 2019DWDP.


          Signed on _0D\, at Houston, Texas..


                                              ________________________________
                                                   ________________________
                                              UNITED STATES
                                                      S A S DISTRICT
                                                                S   C JUDGE
